PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/597,614
Filing Date: 17 May 2017
Appellant(s): Balestrazzi et al.



__________________
Wayne P. Bailey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/20/2020.
07/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
The following new ground(s) of rejection are applicable to the appealed claims.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 7/6/2020 from which the appeal is taken have been modified by the Examiner dated 11/15/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 16-22, 24-29, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 16-22, 24-29, is/are directed to abstract idea of providing a modification history of digital information associated with a project.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 
Claim 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Since the claim recites series of steps therefore it is a process.
The claim recites determin[ing] whether certain digital information is associated with a project based on a list of recognition tags, identifying whether the resource is related to the project, extract[ing] one or more further recognition tags out of the project-relevant information and adding the further recognition tags to the list of recognition tags, and creat[ing] modification history information regarding the project relevant information. These limitations are a mental process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, nothing in the claim element precludes the step form practically being performed in the mind, as an example a person can determine whether certain digital information is associated with a project based on a list of recognition tags by mentally observing that the tag is one that corresponds to a particular project and evaluating whether it is related to the project. A person can further parse or extract further tags by making observations about the information and add these tags to a mental list of tags for the project, as well as keep track of changes as they are made.
2A Prong 2 
This judicial exception is not integrated into a practical application. 
Initiating storage of the project-relevant information in the data repository is additional element that only recited at a high level of generality such as generic process performed using a generic computer functions, and is insignificant extra-solution activity of storing a result. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea. 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system, including the computing entities, data repository, aggregation engine, and local agents, to perform both the determining of project and related tags related to the project, steps amounts to no more than mere instructions to apply the exception using a generic computer component. And the initiating storage limitation, which is insignificant extra-solution activity, is well-understood routine and conventional, see MPEP 2106.05(d)(II), “Storing and retrieving information in memory.” The claim is therefore ineligible. 
Claim 17, recites wherein each local agent is a piece of software running in a background of respective computing entities of the plurality of computing entities, which is a computer running a software as defined in the Para. 0003 specification of the instant application, program 
Claim 18, local agent is a daemon, plugin or service which is automatically started when booting an operating system of the computing entity which is a software running as defined in Para. 0003 of the specification of the instant application computer program doesn’t amount to significantly more than a generic computer component. Thus the claim is ineligible.
Claim 19, recites the plurality of computing entities as defined in Para. 0003 of the specification of the instant application as a program running on a computer are configured to ask a respective user for verifying established project- relevant information. At step 2A, prong 2, this is insignificant extra-solution activity of gathering data. At step 2B, this limitation is well-understood, routine and conventional. See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network.” Thus the claim is ineligible.
Claim 20, recites the list of recognition tags is created during a configuration routine merely restricts the claim to a particular filed of use or technological environment. Thus the claim is ineligible.
Claim 21, recites  the configuration routine comprises defining project details, specifying users associated with the project, specifying resource types to be taken into account and specifying project schedule information. These limitations describe a mental process of determining project requirements; further, they recite a certain method of organizing human activity, as they describe managing interactions between people. Thus the claim is ineligible.
Claim 22, recites  determine whether certain digital information is associated with a project is performed in a real-time or a quasi-real- time, since the claim language can be performed by a mental process using a computer or a machinery is only a tool to perform an 
Claim 24, recites the project-relevant information is associated with information indicating whether the project-relevant information is private information or can be shared among other users working on the project before the project-relevant information or information derived from the project-relevant information is stored, since the claim language can be performed by a gathering a data type which is merely data manipulation. It’s merely “selecting a particular data source or type of data to be manipulated,” see MPEP 2106.05(g). This is well-understood, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory,” and “ Electronic recordkeeping.” Thus the claim is ineligible.
Claim 25, recites wherein the store in the data repository is performed after expiring of a predefined consolidation period. At best, this limitation merely confines the claim to a particular technological environment or field of use, see MPEP 2106.05(h). Thus the claim is ineligible.
Claim 26, recites the aggregation engine aggregates the project-relevant information according to a respective user and according to predefined project structure information after the project-relevant information or information derived from the project-relevant information is stored in the data repository. This limitation recites a mental process; for example, a person could determine that information goes together, thus aggregating it. Thus, the claim is ineligible.
Claim 27, the claim recites the aggregation engine updates information already included in the data repository based on new project-relevant information and/or records a history of changes of information stored in the data repository after the project-relevant information or 
Claim 28, the claim recites wherein create modification history information includes store information regarding the modification of the project-relevant information together with the user performing the modification and/or a point of time of the modification. Is insignificant extra-solution activity and is it is well-understood, routine, and conventional at step 2B. See MPEP 2106.05(d)(II), “storing and retrieving information in memory,” and “ Electronic recordkeeping.” Thus the claim is ineligible.
Claim 29, the claim recites wherein create modification history information includes store information regarding one of an access type and a resource access rate, which can be met when a user access data using a generic computer, therefore it is a mental process. Even if this limitation is considered insignificant extra-solution activity at step 2A, prong 2, it is well-understood, routine, and conventional at step 2B. See MPEP 2106.05(d)(II), “Electronic recordkeeping.” Thus the claim is ineligible.
Claim 30, recites wherein each of the recognition tags is a tag affixed to a given resource of the resources that identifies the given resource as being related to the project, and provides a keyword for searching. At best, this limitation restricts the insignificant extra-solution activity to a particular kind of data. It is well-understood, routine, and conventional at step 2B. As shown in Alonso US Patent application publication No. 20170017696 Para. 0025, wherein the method of Thus the claim is ineligible.
Claims 31, recites wherein each of the recognition tags determines where the given resource will be stored in the data repository, is insignificant extra-solution activity. This is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory,” and “Electronic recordkeeping.” Thus the claim is ineligible.
Claim 32, recites wherein the aggregation engine is further configured to aggregate the project-relevant information in the data repository according to a given configuration, which merely storing the data related to a specific project, the additional elements does not integrate the judicial exception into a practical application since the data may be aggregated in a folder it is insignificant extra-solution activity. This is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory,” and “Electronic recordkeeping.” Thus the claim is ineligible.
Claims 33, and 34, recites wherein the modification history comprises user information regarding a user responsible for creating or changing the project- relevant information and a point in time the user created or changed the project-relevant information, and regarding successive modifications made to certain of the project-relevant information. These limitations 
Claim 35, recites the local agent is configured to filter the resources created or modified by the user regarding a relevance of the created or modified resources for the project, which merely is making a selection. The limitation encompass a user manually filtering or limiting documents based on the project relevant information. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of a generic computer, it is a mental process. Thus the claim is ineligible.
Claim 36, recites the aggregation engine is configured to create the modification history information regarding the project-relevant information for the resources filtered by the local agent. As discussed above with respect to claim 16, creating a modification history is a mental process. Using the aggregation engine to create the history is akin to adding the words “apply it” in connection with a generic computer component. Thus the claim is ineligible.
(2) Response to Argument
The appellant argues the applied art fail to disclose each of the multiple computing entities has their own “local agent”.
Examiner disagrees. The claimed/argued “local agent” as defined in the specification of the instant application Para. 0008 any software application, the applied art disclose a software as shown in Para. 0209 which corresponds to the local agent, wherein each computer contain multiple computing entities as further described in Para. 0057 wherein the more than one user 
Appellant argues the applied art fail to disclose recognition tags.
Examiner disagrees. The claimed/argued “tag recognition” as defined in Para. 0010 of specification is a document tag affixed to identify the digital resource. The applied art disclose a tab as shown in Para. 0148 which corresponds to tag recognition, since the tabs identify different activities as shown in Fig. 5.
Appellant argues the applied art fail to disclose “aggregation engine”.
Examiner disagrees. The claimed/argued “aggregation engine” as defined in Para. 0041of the instant application specification is an engine performs all aggregation and consolidation of information provided. The applied art disclose as shown in Fig. 6, Para. 0149 the method of saving the created tabs information relevant to each project which corresponds to consolidation information and by clicking the “SAVE” as further described in Para. 0181, Fig. 3, step 302, and Para. 0103 wherein the project is created form a historical plan which is an aggregation of all previously created plans corresponds to creating modification history information. Furthermore, Harsh disclose the method of sync all the data with the dates and to view the entire history of changes made which corresponds to modification history as shown in Para. 0159.
Appellant argues the applied art fail to disclose “a plurality of computing entities at least temporarily associated with certain users, a data repository and an aggregation engine” as recited in claim 16.

The Appellant argues Harsh ‘database” doesn’t corresponds to data repository and aggregation engine.
Examiner disagrees. The argued “data repository” defined in Para. 0058 wherein the method of storing records in the one or more database which is used to store project relevant information corresponds to data repository, and wherein the method of storing series of files, which in other words combining multiple data records or filed, corresponds to aggregating engine. The applied art disclose as shown in Para. 0148, the created project can be stored after the information entered which corresponds to data repository, which further described in more details in Para. 0150 wherein the database is a data repository. 
Appellant argues the applied art fail to disclose “the computing entities being adapted to run a local agent configured to determine whether certain digital information is associated with a project based on a list of recognition tags in order to establish project-relevant information by 
Examiner disagrees. The applied art disclose in Para. 0050 a computer readable which corresponds to the computing entity, the computer program shown in Para. 0051 corresponds to the local agent as defined in the specification is a software, which is further described in more details as shown in Para. 0056, the certain digital information associated with a project is shown in Para. 0061, wherein the team member create a project by selecting activities and sub-activities from the PQPM which corresponds to digital information related to a project as shown in further detail in Fig. 5, wherein the different selection corresponds to activities related to the project, based in the list of tabs related to each “New Project” as shown in Para. 0148, and Fig. 4, wherein each of the tabs displayed corresponds to recognition tags in order to establish a project-relevant information such as “My Projects”, “My action Items” and so on each tab has its own related information relevant to a project, which corresponds to analyzing a resource when creating a new project or modifying a project using the “Edit” tab as shown in Para. 0149.
Appellant argues the local agent being interpreted as a user interface.
Examiner disagrees. The argued local agent is nothing more than a software as defined in the specification of the instant application and the user interface is a software/program run on a computing entity as shown in Para. 0146, which corresponds to the local agent claimed and argued, and further the applied art in Para. 0057 disclose one or more user device which corresponds to multiple computing entities having their own local agents.

Examiner disagrees. The applied art disclose the tabs which corresponds to the recognition tags as shown in Fig. 4, Para. 0148, and when a user selects any of these tabs will automatically extracting one or more further recognition tags as shown in Fig. 5, and Para. 0098, wherein the further include tool, new equipment to an existing project corresponds to adding further recognition tags, and wherein the creation is completed the user will be provided with a sub tab in the overview tab as described in Para. 0149, wherein the disclosed adding additional information associated with the newly created project corresponds to added to the list of recognition tag, and Fig. 6, wherein the tabs shown in Fig. 6, corresponds to recognition tags, along with Para. 0148, which corresponds to automatically extract one or more further recognition tags out of the project-relevant information and adding the further recognition tags to the list of recognition tags, and wherein the additional information corresponds to added recognition tags. 
Appellant argues the applied art fail to disclose “wherein determine whether certain digital information is associated with a project is performed in a real-time or a quasi-real-time” as recited in claim 22.
Examiner disagrees. The applied art disclose the method of determining certain digital information associated with a project is performed in a real time as shown in Para. 0226, wherein the method of displaying a real time update summary related to a digital information related a project in a real time corresponds to the argued limitation.

Examiner disagrees. The applied art disclose a software that runs on a computer with no interaction from the user which corresponds a software running in a background of a computing entities as shown in Para. 0057, wherein the software installed on the user device corresponds to the software running in the background.
Appellant argues the applied art fail to disclose “wherein the information is associated with information indicating whether the information is private information or can be shared among other users working on the project before the project-relevant information or information derived from the project-relevant information is stored” as recited in claim 24.
Examiner disagrees. The applied art disclose in Para. 0163 providing access to the user to select the project relevant information and the whether the information is non-accessible which corresponds to private and accessible which shared among other users, and if the information is accessible by limited users and is inaccessible to other users corresponds to private information or the information can be accessible by all the users, and further described in Para. 0167, wherein the team leader may assign role to access certain aspect of the project which corresponds to private information.
Appellant argues the applied art fail to disclose “wherein the store in the data repository is performed after expiring of a predefined consolidation period” as recited in claim 25.

 Appellant argues the applied art fail to disclose “wherein the aggregation engine aggregates the information according to a respective user and according to predefined project structure information after the project-relevant information or information derived from the project-relevant information is stored in the data repository” as recited in claim 26.
Examiner disagrees. The applied art discloses Para. 0058, wherein the database is used to store records corresponds to a data repository and wherein the method of combining digital information relevant to the newly created project saved corresponds to aggregation engine consolidating information stored in a data repository as shown in para. 0181, when a team member click the “SAVE” button the data is save in a repository which is further disclosed in Para. 0159, wherein the database is a repository and by merging the data in the data base corresponds to aggregated the project data, and Para. 0060, disclose the ability to store newly created and updated data in different format based in the project structure after the project-relevant information is selected which corresponds to derived from the data base which corresponds to data repository, as further described in Para. 0214.

Examiner disagrees. The applied art disclose Para. 0058, wherein the database is used to store records corresponds to a data repository and wherein the method of combining digital information relevant to the newly created project saved corresponds to aggregation engine consolidating information stored in a data repository as shown in Para. 0181, when a team member click the “SAVE” button the data is save in a repository which is further disclosed in Para. 0159, wherein the database is a repository and by merging the data in the database corresponds to aggregated the project data, and Para. 0060, disclose the ability to store newly created and updated data in different format based in the project structure after the project-relevant information is selected which corresponds to derived from the data base which corresponds to data repository.
Appellant argues the applied art fail to disclose “wherein create modification history information includes store information regarding the modification of the project-relevant information together with the user performing the modification and/or point of time of the modification” as recited in claim 28.
Examiner disagrees. The applied art disclose in Para. 0069, the created and updated/modified activities and sub-activities related to a project save as a quality history each 
Appellant argues the applied art fail to disclose “wherein create modification history information includes store information regarding one of an access type and a resource access rate” as recited in claim 29.
Examiner disagrees. Harsh Para. 0159 wherein the team leader or administrator may manually editing the stored data corresponds to create a modification based in the user privileges which corresponds to access role wherein the access role corresponds to access rate, since the team leader and the administrator has more privileges than the other user accessing the project and since specifically a team leader or administrator can perform the editing since the resource access rate as defined in the specification Para. 0059 of the instant application is (read/write) which corresponds to modification and creating a project by accessing the other selection which corresponds to resource as shown in Fig. 5, by assigning access role as shown in Para. 0167.
Appellant argues the applied art fail to disclose each recognition tags is a tag affixed to a given resource of the resource that identifies the given resource as being related to the project and provides a keyword for searching as recited in claim 30.
Examiner disagrees. The applied art disclose in Fig. 18, the tabs which corresponds to the tag recognition identifying resource such as “Overview” “Summary” and “Team” and the “name” User id” corresponds to resources related to the project and wherein add from address book corresponds to provide a keyword search, wherein the “summary” contain all related information which corresponds to history, as further described in Para. 0192.

Examiner disagrees. The applied art disclose the method of selecting different parts of the information related to a specific project such as adding new tab, such as part name, part number and by the selection of different information is filtering, since the local agent is the client computer and the user can make a selection as shown in Para. 0165, wherein the user can add and modify the project related information corresponds to filtering.
Appellant argues the applied art fail to disclose “wherein each of the recognition tags determines where the given resource will be stored in the data repository” as recited in claim 31.
Examiner disagrees. The applied art disclose as shown in Para. 0150, and Fig. 7, wherein the save stores the data in a database which is part of the repository 104 as explained in Fig. 1. Furthermore, Para. 0181, when a team member click the “SAVE” button the data is save in a repository which is further disclosed in Para. 0159, wherein the database is a repository and by merging the data in the database corresponds to aggregated the project data, which is further described in Para. 0214, wherein the data is being stored in the computer system which corresponds to data repository.
Appellant argues the applied art fail to disclose “wherein the aggregation engine is further configured to aggregate the project-relevant information in the data repository according to a given configuration” as recited in claims 32.

Appellant argues the applied art fail to disclose “wherein the modification history comprises user information regarding a user responsible for creating or changing the project-relevant information and a point in time the user created or changed the project-relevant information” as recited in claim 33.
Examiner disagrees. The applied art as shown in Para. 0061 disclose the team leader which corresponds to the user create and/or change the project relevant information which corresponds to the claimed user responsible for creating or changing the project relevant information during the progress of the project which corresponds to point in time. 
Appellant argues the applied art fail to disclose “wherein the modification history comprises information regarding successive modification made to certain of the project-relevant information” as recited in claim 34.
Examiner disagrees. Wherein the real time update summary corresponds to information regarding successive modification made to certain project since the summary status configured to update which corresponds to modification and value associated with the sub-activities within the 
Appellant argues the applied art fail to disclose wherein the local agent is configured to filter the resource created or modified by the user regarding a relevance to the created or modified resource as recited in claim 35.
Examiner disagrees. The applied art disclose the method of selecting different parts of the information related to a specific project which corresponds to filtering as shown in Para. 0151, the selection of different information is filtering, since the local agent is the client computer and the user can make a selection as shown in Para. 0165, wherein the user can add and modify the project related information corresponds to filtering.
Appellant argues the applied art fail to disclose “wherein the aggregation engine is configured to create the modification history information regarding the project-relevant information for the resource filtered by the local agent” as recited in claim 36.
Examiner disagrees. The applied art disclose the method of adding one or more activity or sub-activities related to a project and by saving the newly added issue as shown in Para. 0165 corresponds to create the modification history regarding a project and by selecting a new issues to add to an existing project corresponds to filtering as shown in Para. 0159.
Appellant argues the applied art fail to disclose “wherein each local agent is a daemon, plugin or service which is automatically started when booting an operation system of the computing entity as recited in claim 18.

Appellant argues the combination of Harsh in view Feliciano erroneously combination.
Examiner disagrees. Since Harsh which is the primary reference disclose most of the claimed limitations and is not explicitly teaches the local agent being and wherein the each local agent is a daemon, plugin or service which is automatically started when booting an operating system of the computing entities, although it is part of the computer functionality is to restart or boost all software when it is started. However, and to expedite the prosecution of the application the office present a secondary art (Feliciano Lopez) which clearly disclose the argued limitation of  “wherein each local agent is a daemon, plugin or service which is automatically started when booting an operating system of the computing entities” as shown in Para. 0048. Since the arts are analogues and form the same field of endeavor of managing and modifying data over time the created by a user to improve the Harsh system by limiting access to all unauthorized users as shown in Para. 48 of Feliciano.
Appellant argues the applied art fail to disclose “wherein the plurality of computing entities are configured to aske a respective user for verifying established project-relevant information”.


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 

Respectfully submitted,
SA
/SANA A AL- HASHEMI/            Primary Examiner, Art Unit 2162  

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/SEEMA S RAO/            Director, Art Unit 2100                                                                                                                                                                                            
                                                                                                                                                                                       
Conferees:
/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                            
/CRESCELLE N DELA TORRE/            Primary Examiner                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.